DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US Pub. 2017/0233689) in view of Mula (USPN 5,089,945) and Thompson et al. (US Pub. 2012/0000798).
Flynn discloses a system (Fig. 1; 101 photobioreactor), comprising: an enclosure (102 vessel) comprising one or more photosynthetic cultures (103 liquid culture medium for cultivating and/or propagation of a photosynthetic organism); and a powered energy except for (b) the self- (a) powered energy output system being neutrally buoyant.
(a ) Mula teaches the powered energy output system being neutrally buoyant (col. 8 lines 49-52).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use neutrally buoyant configuration as taught by Mula for the powered energy output system as disclosed by Flynn to utilize a buoyancy that allows the system to be placed at many locations in water without being forced higher or lower in medium through other buoyancies (col. 8 lines 49-52).
(b) Thompson teaches the self-powered energy output system (0022; luminescent fluorescent or chemical)
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use neutrally buoyant configuration as taught by Thompson for the powered energy output system as disclosed by Flynn as modified by Mula to utilize a kind of light output system that has the advantage of sel-power for those looking for such an advantage (0022).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn, Mula and Thompson as applied to claim 15 above, and further in view of Blum (US Pub. 2014/0215707).
except for wherein at least a portion of the self-powered energy output system comprises at least one of a fluorescent paint or a fluorescent dye.
Blum teaches wherein at least a portion of the self-powered energy output system comprises at least one of a fluorescent paint (claim 14 or claim 35) or a fluorescent dye.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use fluorescent paint as taught by Blum for the self-powered energy output system as disclosed by Flynn as modified by Mula and Thompson to utilize another kind of self-powered energy output system that can be visually seen (claim 14 and 35).
	
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) (see Table below) of U.S. Patent No. 10,602,670. Although the claims at issue are not identical, they are not patentably distinct from each other although the reference mentions more elements than the claim, it would have been obvious to one of ordinary skill in the art to omit those elements.

Claims of Application 16/741,891
D P Claims of US Patent No. 10,602,670
1, 2, 6, 9
1
3
5
4
3
5
4
7
6
8
7
10
8
11
9
12
10
13
11
14
12
15, 16, 18
15
17
16
19
17
20
18


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875